 


110 HRES 281 IH: Expressing the support of the House of Representatives for the goals and ideals of National Internet Safety Month.
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 281 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Gene Green of Texas (for himself and Mr. Manzullo) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the support of the House of Representatives for the goals and ideals of National Internet Safety Month. 
 
 
Whereas the Department of Justice reports that an estimated 77 million children have access to the Internet; 
Whereas one in five youth who use the Internet regularly (using the Internet at least once a month for the past six months on a computer at home, at school, in a library, or at someone else’s home) have reported receiving a sexual approach or solicitation over the Internet in the past year; 
Whereas one in 33 youth received an aggressive sexual solicitation in the past year; 
Whereas one in 17 youth reported being threatened or harassed in the past year; 
Whereas only a fraction of all episodes were reported to authorities such as the police, an Internet service provider, or a hotline; 
Whereas 25 percent of the youth who encountered a sexual approach or solicitation told a parent; 
Whereas 40 percent of those reporting an unwanted exposure to sexual material told a parent; 
Whereas child predators victimize children over the Internet both by enticing them through online contact for the purpose of engaging them in sexual acts and by exploiting them for sexual tourism (travel with the intent to engage in sexual behavior) for commercial gain; 
Whereas child predators also use the Internet to produce, manufacture, and distribute child pornography, to expose young people to child pornography, and to encourage them to exchange pornography; 
Whereas the establishment of National Internet Safety Month would increase awareness of Internet predators and educate local communities about ways of preventing crimes against children; and 
Whereas the battle in cyberspace for the safety of the Nation’s children must be addressed and won: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Internet Safety Month; 
(2)recognizes that parents, teachers, and community leaders can empower children to resist the lures of online predators by educating them at home, in classrooms, and through community groups; 
(3)encourages parents to take online safety concerns seriously and to effectively safeguard their family members from online threats; 
(4)requests that teachers, law enforcement officers, and youth leaders seek out and implement proven tools and resources that are available to educate children on avoiding online victimization; 
(5)asks State governors to actively promote Internet Safety Month and to encourage the full participation of State officials in community partnerships and local initiatives to protect children online; 
(6)encourages the launch of a national media campaign on Internet safety awareness; and 
(7)calls on Internet safety organizations, law enforcement personnel, educators, community leaders, parents, and volunteers to increase their efforts to raise the level of awareness in the United States with respect to the need to prevent Internet predators from committing criminal acts against America’s children. 
 
